Case 1:19-cv-20520-CMA Document 1 Entered on FLSD Docket 02/08/2019 Page 1 of 9




                               THISlsA CIVILRIùHTSAG ION
                   UNDER TITLE 42 U.S.C SEG ION 1983 CIVIL RIGHTS ACT

                            FILED BY                D,c.   UNITED STATES DISTRICT COURT
                                                           SO UTHERN DISTRICT O F FLORIDA
                                  FE2 û8 2219              M1AMloAoE co uxyy olvlslo N
                                                                 -




 SIDNEYG.RUBIN,                   lto
                                    kk
                                     .olF
                                        tll
                                         FLA'lî
                                             .-MlIA
                                                  i
                                                  l;j      civiloivision
                 PLAINTIFF,                                Case No.              .

                                                                    To be applied
 -V-                                                          IURY TRIAL DEM ANDED
 The City ofM iam iBeach,a M unicipality,
 The City ofM iam iBeach Police Departm ent,a M unicipality
 M IAM I-DADE COUNTY STATE ATTORNEY OFFICE,
 IANET RENO,CHIEF INVESTIGATOR DADE CO UNTY
 STATE ATTO RNEY OFFICE,
 KENNETH BEHLE,AssistantinvestigatorDADE COUNTY
 STATE ATTO RNEY OFFICE,
 BENNET BRUM M ER,ChiefinvestigatorDADE CO UNTY PUBLIC
 DEFENDER O FFICE,
 UNKNOW N,AssistantinvestigatorDADE CO UNTY PUBLC DEFENDER O FFICE;
 ROBER:1.BARRAR,Investigator/AssistantkublicDefenderfrom thePrivate
 Law firm EllisRubin,
 W ILLIAM YO UNG,Detective City ofM iam iBeach Police Departm ent,
 M ICHEALAUCH,SergeantCity ofM iam iBeach Police Departm ent,and
 Six unknow n City ofM iam iBeach Police Officers

                               DEFENDANTIS).



                                        C O M P L A lN T
 Introduction:

 1.)ThisisaCIVILRIGHTSACTION filed bySIDNEYG.RUBIN aAmericanprivatecitizen,seeking
 compensatow damages;punitivedam ages;Declaratow judgm entand injunctive reliefunderthe
 First,Fourth,Fifth,Sixth,and Fourteenth Am endm entsto the United StatesConstitution and Title
 42 U.S.C.Section 1983 againstallofthe above nam ed and unknow n individualdefendantsintheir
 ow n Officialcapacities and in theirow n individualcapacities;AND OR AGAINSTTHEIR HEIRS AND
 O R SUCESSORS.And againstthe DADE COUNTY STATE AU ORNEY OFFICE;BENNET BRUM M ER
Case 1:19-cv-20520-CMA Document 1 Entered on FLSD Docket 02/08/2019 Page 2 of 9




 PUBLIC DEFENDER O FFICE;THE CITY O F M IAM IBEACH and THE CITY OF M IAM IBEACH PO LICE
 DEpARTM ENT.lurisdictionisbaseduponTitle28 U.S.C.Sectionts)133191343;andthependant
 jurisdiction ofthishonorableCour'tto hearState Law claims.

 2.)UnderColorofLaw andwithoutdue process.Itisallegedthatform October16,1989 upto
 and after January 31, 2019 there has existed a ongoing continuing Corrupt and Nefarious
 Conspiracyto deprive thisPlaintiffa Private Citizen ofhisConstitutionalRightssolely to continue
 to preventthis plaintiff from filing a CivilCom plaint in a State Courtof Law againstthe above
 defendants for Defamation of character, False Arrest and False Im prisonm ent. Defendants
 ongoing active acts continuously violate this Private Citizen ConstitutionalRights secured under
 the 1St#4th;5th#61h and 14thAm endm entsto the United StatesConstitution today.Including but
 notIim ited to;Plaintiffrightto be free from governm entinterference w ith plaintiffrightto access
 to court.;Plaintiffrightto be free from governm entinterference w ith plaintiffrightto Property ;
 Plaintiffrightto substantive and proceduralDue Process; Plaintif' frightto equalprotection under
 the Iaw ; Plaintiffrightto be free from governm entintentionalinfliction ofM entaland Em otional
 distressand anguish in plaintiffm ind and body;False Arrest;False Im prisonm ent Underthe first,
 fourlh, Fifth, Sixth, and Fou/eenth Am endm ents to the United States Constitution. And
 defendantts)perpetuated a Fraud upon plaintiff,and lntentionallydefamed plaintiffcharacter
 w ithoutdue process.


                                            PARTIES:

 3.) PlaintiffSIDNEYG.RUBIN wasataIImaterialtimesaresidentofMIAM IBEACH,Floridaand
 offullage.



 4.)Defendantts):
 A.)M IAMI-DADECOUNTYSTATEATTORNEYOFFICE,
 IANET RENO,CHIEF INVESTIGATO R DADE CO UNTY STATE ATTORNEY OFFICE,KENNETH BEHLE,
 Assistant investigator DADE CO UNTYSTATE ATTO RNEY O FFICE,Defendants'w ere at aIltim es
 relevant to this com plaint duly appointed and acting officialInvestigators at the Dade County
 State AttorneyOffice acting undercolorofIaw ;to w it underthe Statues;ordinances;regulations;
 policies;custom sand usage ofthe County ofDade and the State ofFlorida.

 B.)BENNET BRUM MER PUBLIC DEFENDER OFFICE,BennetBrummerChiefinvestigatorDADE
 COUNTY PUBLIC DEFEN DER O FFICE,UNKNOW N,Assistant investigator DADE COUNTY PUBLC
 DEFENDEROFFICEJROBERT1.BARRAR,Investigator/AssistantPublicDefenderfrom thePrivate
 Law firm Ellis Rubin,Defendants'w ere ataIItim es relevantto thiscom plaintduly appointed and
 acting official Investigatorsforthe Public DefenderOffice acting undercolorofIaw ;to w it under
Case 1:19-cv-20520-CMA Document 1 Entered on FLSD Docket 02/08/2019 Page 3 of 9




 the Statues;ordinances;regulationsz
                                   'policies;custom sand usage ofthe County of Dade and the
 State ofFlorida.

 C.) CITY OF M IAM I BEACH, FLORIDA, A M unicipalityzclTY OF MIAM I BEACH POLICE
 DEPARTM ENT, A m unicipality, W ILLIAM YOUNG, Detective City of M iam i Beach Police
 Departm ent,M ICHEALAUCH,SergeantCity ofM iam iBeach Police Departm ent,and
 Six Unknow n City ofM iam iBeach Police Officers.Defendants'were ataIItim es relevantto this
 com plaintduly appointed and acting officialInvestigators ForCity of M iam iBeach and The City
 of M iam i Beach Police Departm ent acting under color of law; to wit undeq the Statues;
 ordinances;regulations; policies; custom s and usage of the County of Dade and the State of
 Florida.


                                  C O M P t A 1N T    FA C T S



 5.)OnOctober16,1989 ''PREPOSTEROUS ALLEGATIONS''wasmadeattheCityofMiamiBeach
 Police Departmentto defendantts)Detective W illiam Young and DefendantSergeantMichael
 Auch by tw o Latino youths.W ho falsely asserted that ''A City ofM iam iBeach TRAM DRIVER had
 offered them ten dollarsto sucktheirDicks''.

 6.)The above PREPOSTEROUS allegationscreate in the mind thatthere issome guy Iurking
 around South M iam iBeach attem pting to Iure kidsinto the all
                                                              y to perform a Iew d and Iascivious
 actsonthem for$10.00dollars.
 7.)OnOctober16,1989defendantts)DetectiveW illiam YoungandSergeantMichaelAuchfailed
 to conducttheirow n independentinvestigation to determ ine the verocity ofthisgrossand highl
                                                                                            y
 inflam m atory ''PREPOSTEROUS ALLEGATO N''priorto ordering 1he arrest ofThe City of M iam i
 BeachTram Driver.

 8.)A ''TRAM''isachainoffourCanopyCoveredopenTrollycarspulled byaJEEP.Itisoperated
 only inside the South M iam iBeach Lincoln Road M all.Itrunsin a continuousroute backand forth
 from one end ofthe m allto the otherend ofthe M all.W here custom ers inside the LINCOLN
 MALLflag-downtheTRAM.TheTram neverIeavesthe Mall.(There existno passengerseatin
 thejeep becausethereexista MoneyReceiving Machinethere)W here customersinserttheir
 m oney and then go find them sel ves a seat in one of the four Trolly cars. Each Trolley car
 m axim um capacity is 50 people.

 9.)There existno abilityfora passengerto make physicalcontactwiththe Tram driverupon
 boarding oregress.
Case 1:19-cv-20520-CMA Document 1 Entered on FLSD Docket 02/08/2019 Page 4 of 9




 10.)The distance between the Passengercarsand thejeep and the roaroftheJEEP engines
 m akes it im possible to com m unicate w ith the driver, and w hen a passenger w ant to
 communicate with the driver.(Forexample;Like when they wantto getoffthe tram).The
 passengerm ustyell!

 11.)OnOctober16,1989at1:30p.m.TheTram (drivenbythisplaintiff)wasundisputablyinfact
 running its normalroute inside the crowed Linclon Rd.M allon South Beach and itwasfullof
 passenqers.

  12.)Any reasonable investigatorwould have discovered the above facts and thereby clearly
 w ould have know n that there existed no substance to the Two Latino kidsclaim and there w as
 no factualability'for such an event to occur.And therefor there w as no factualbasis for a
 Com plaintfrom the outset.

 13.)On October 16, 1989, Defendant City of Miami Beach Police Department Officerts)
 Defendant Detective W illiam Young and Defendant Sergeant M ichaelAuch both rushed to
 judgmentafterreceiving these'gross and highly inflam atory preposterous allegations and did
 ordered the arrestofthe TRAM DRIVER.(The Plaintiff),fortwo countsofalleged Lewd and
  lascivious behaviorw ith m inors underthe age of 16.

  14.)OnOctober16,1989SixUnknownCityofMiamiBeachPoliceDepartmentOfficersNumber
  (1),(2),43),(4),(5)and (6)did effectuate the illegalArrestand False imprisonmentoftheTRAM
  DRIVERpursuanttotheordersofdefendantts)DetectiveW illiam YoungandDefendantSergeant
  M ichaelAuch.

  15.)ThearrestoftheCityofMiamiBeachtram-Driverdid notgowell.ltleftabittertasteinthe
  m ouths ofalIconcern.

  16.)However,afterthe arrestoftheTRAM DRIVER.DefendantDetective William Young and
  Defendant Sergeant M ichaelAuch both advised the tw o Latino Youths thatthey needed these
  two Latino Youthsto file a sworn complaint/Affidavit with the City of MiamiBeach Police
  Departm entin theirow n handssw earing underoath that the TRAM DRIVER had in factoffered
  them Ten dollarsto suck theirdicks.

  17.)OnOctober16,1989TheTwo Latinoyouthsboth refusedtoswearunderoathinwritingon
  aSwornComplaint/AffidavitthattheTRAM DRIVERhadinfactoffered them tendollarstosuck
  their dicks.Even a' fterthe arrest of the tram driverand even after being ordered to do so by
  Police OfficersW illiam Young and M ichaelAuch.
Case 1:19-cv-20520-CMA Document 1 Entered on FLSD Docket 02/08/2019 Page 5 of 9




  18.)On October16,1989 thisformalProcesscame to a screeching haultand thisCasewas
  closed as a m atterofIaw bv the accusers them selves refusalto sw ear underoath in a sw orn
  w ritten com plaintthe tram driverdid in factofferthem ten dollarsto suck theirdicks.

  19.)On October16,1989,Thereexisted no LawfulbasisorLawfulfactsuponwhichtheCityof
  M iam iBeach Police Departm ent orThe State of Florida could pick-up to establish cause fora
  Lawfulcom plaintagainstthe City ofM iam iBeach Tram -Driver.O rcontinue to detain and restain
  thatCity ofM iam iBeach Tram Driverofhis liberties and freedom s.

  20.)AtaIItimesduring the time period between October16,1989 and November15,1989,
  defendant City of M iam iBeach;defendantCity of M iam iBeach Police Departm ent;Defendant
  Detective W illaim Young and DefendantSergeant M ichaelAuch;DefendantM iam i-Dade County
  State Attorney Office; Defendant JANET RENO a chief investigator for the defendant Dade
  County State Attorney o'  ffice; Defendant KENNETH BEHLE a assistant investigator for the
  defendantDade County State AttorneyOffice;DefendantBCNNET BRUM M ER chiefinvestigator
  for the Defendant Dade County Public defender offiçe; defendant UNKNOW N, Assistant
  InvestigatorfordefendantDadecounty PublicDefenderoffice,and defendantROBERT 1.BARRAR
  JR.aAssistantPublicdefenderfrom the Private Iaw firm ofEllisRubin.Each personally knew from
  theirown independentinvestigationthattheirexisted no ''FormalSwornComplaint/Affidavit''
  from anyone assedingthattheTRAM DRlvER/plaintiffhad offered anyoneTen Dollarsto suck
  theirdicks.

  21.)From October16,1989 upto (January31,2019)and oruptothispresentdatetheTRAM
  DRIVER has neverbeen released from this Unlaw fulRestraint by the above defendants.Causing
  plaintiffto suffer continuous ongoing unduly m entaland em otionaldistress and anguish in his
  m ind and body. W ithoutdue process.

  22.)At aIItimesduringtheaboveeventsdescribed.Thedefendants'havecontinuouslyassisted
  each other in perform ing the various actions described and Ient their physicalpresence and
  supportoftheiroffice during these said events.

  23.)Theactsandomissionsoftheabove named and unknown individualdefendantts)violated
  the follow ing clearly established and wellsettled FederalConstitutionalRights ofthe Plaintift
  defendants knew and orshould have know n:

  a.)TherighttobeFreedom from UnreasonableseizuresofPlaintiffperson.
  b.)The rightto befreefrom governmentinterferencewithplaintiffrighttoProperty.
  c.)Therighttobefreefrom governmentinterferencewith plaintif'frightto accesstocourt
  d.)The rightto befreefrom governmentintentionalinflictionofMentaland Emotionaldistress
  and anguish in plaintiffm ind and body
  e.)Therighttobefreefrom illegalandfalsearrest
Case 1:19-cv-20520-CMA Document 1 Entered on FLSD Docket 02/08/2019 Page 6 of 9




  f.)Therighttobefreefrom falseimprisonment.
  g.)Therightto befreefrom illegalrestraintonplaintiffIiberliesandfreedoms.
  h.)Therightto reasonablyeffectiveassistanceofCounsel
  24.)Asa directand proximate resultofthe continuoussaid actsand omissionsofthe above
  namedandunknownindividualdefendantts)andEntities.Plaintiffsufferedthefollowinginjuries
  and dam ages:

  A.)ViolationsofplaintiffrighttobeFreefrom UnreasonableseizuresofPlaintiffperson.
  B.)Violationsofplaintiffrightto be free from governmentinterference with plaintiffrightto
  access to cour't.
  C.)ViolationsofPlaintiffrighttofileaCivilActioninaStateCourtoflaw.
  D.)ViolationsofPlaintif'
                         frighttocounsel.
  E.)Violationsofplaintiffrightto be free from governmentintederence with plaintiffrightto
  Proper'ty
  F.)ViolationsofplaintiffrighttosubstantiveandproceduralDueProcess.
  G.)ViolationsofplaintiffrighttoequalprotectionundertheIaw.
  H.)ViolationsofPlaintiffrightto befreefrom governmentintentionalinflictionofMentaland
  Em otionaldistress and anguish in plaintiffm ind and body
  I.)LossofLiberty
  J.)Violations ofplaintiff right to be free from Government intentionalillegalrestraints upon
  plaintiffIiberties and freedom s.


                                            C LA IM S :


                                      FIRST CAUSE O F AG ION
   Title42U.S.C.Section 1983 Claim aaainstaIIindividualdefendantts)and Entitiesfor FALSE
                                              ARREST:

  25.)Plaintiffsubmitparagraphslthrough24areincorporated hereinasthoughfullysetforth.
  26.)The DefendantCity ofMiamiBeach;DefendantCity ofMiamiBeach Police Department;
  Defendant Detective W illiam Young;Defendant Sergeant M ichaelAuch and Six Unknow n Police
  officers 1,2,3,4,5,and 6 falsely arrested plaintiffon October16, 1989 using a Fake Police Report.
  Defendantsacts deprived plaintiffofhisrightto be free from unreasonable seizuresofhisperson
  and the rightto be free from intentionalfalse arrest.In violation ofthe Plaintiffrights, im m unites
  and privilegessecured underthe 4th# 5th# and 14thAm endm entto the united States Constitution.
  UndercolorofIaw and w ithoutdue process.
Case 1:19-cv-20520-CMA Document 1 Entered on FLSD Docket 02/08/2019 Page 7 of 9




         .
                                    SK OND CAUSE OF AG IO N
   Title42 U.S.C.Section 1983 Claim againstaIIindividualdefendantts)and Entitiesfor FALSE
                                          IM PRISONM ENT:

  27.)Plaintif'fsubmitparagraphslthrough24areincorporatedhereinasthoughfullyse1forth.
  28.)The DefendantCity ofMiamiBeach;DefendantCity ofMiamiBeach Police Department;
  Defendant Detective W illiam Young;DefendantSergeant M ichaelAuch and Six Unknow n Police
  officers 1,2,3,4,5,and 6 falsely IM PRISONED plaintif'f on October 16, 1989 using a Fake Police
  Report.Defendants acts deprived plaintiff ofhis rightto be free from unreasonable seizures of
  his person and the rightto be free from intentionalfalse FALSE IM PRISONM ENT. In violation of
  the Plaintiff rights,im m unitesand prikileges secured underthe 4th# 5th# and 14tbAm endm entto
  the United StatesConstitution.Undercolorof law and w ithout due process.

                                     THIRD CAUSE OF ACTION
        Title 42 U.S.C.Section 1983 Claim againstaIIindividualdefendantsand entitiesfor
                       INTENTIONAL INFLIG IO N OF EM OTIO NAL DISTRESS:

  29.)Plaintiffsubmitparagraphslthrough24areincorporatedhereinasthoughfullysetforth.
  30.) To preventplaintifffrom invoking hisrighttosueforDefamationofcharater,FalseArrest
  and False im prisonm ent defendants branded plaintiffa sexualpredatorfor m ore than 28 years
  causing plaintiffunduly hum iliation and em barrassm entforover28 years. Defendants collective
  actsdeprived plaintiffof his Iiberty interests in violation ofthe 5 th and 14thAm endm ent to the
  United StatesConstitution.Undercoloroflaw and withoutdue process.

                                   FOURTH CAUSE OF ACTION
  Title 42 U.S.C.Section 1983 Claim againstaIIIndividualDefendants and aIInpm e Entitie; FO R
       A CONTINUING CONSPIRACYTO DEPRIVE PLAINT4FFOFHISCONSTITUTIONALRICUTS
  31.)Plaintiffsubmitparagraphslthrough24 areincorporatedhereinasthoughfullysetforth.
  32.)PlaintiffSidneyG.RubinclaimsdamagesfortheinjuriessetforthABOVEundertitle42 U.S.
  C.Section 1983 againstaIIindividualdefendants for theirparticipation in a ongoing continuing
  conspiracy to deprive plaintif'fof his constitutionalrightsfrom October16, 1989 up to and after
  January 31,2019.To preventplaintifffrom invoking his ConstitutionalRightto seek redress in a
  State CourtofIaw forFalse Arrest,False Im prisonm entand Defam ation ofCharacter. Inviolation
  of plaintiff proceduraland substantive due process rights secured underthe 1St 4th 5th6th and
  14thAm endm entsto the United StatesConstitution w ithoutdue process and undercolorofIaw        .

  Including but not Iim ited to the plaintiff rightto be Free from Unreasonable seizures ofPlaintiff
  person; plaintiff rightto be free from governm ent interference w ith plaintif'
                                                                                f rightto access to
  court; plaintiff right to be free from governm ent interference w ith plaintiff rightto Property;
  plaintiffsubstantive and proceduralDue Process rights;plaintiff rightto equalprotection under
  the Iaw;Plaintiffrightto be free from governm entintentionalinfliction ofM entaland Em otional
  distress and anguish in plaintiffm ind and body.
Case 1:19-cv-20520-CMA Document 1 Entered on FLSD Docket 02/08/2019 Page 8 of 9




                                 Count# 5 DEFAM ATIO N O F CHARAG ER

  33.)Plaintiffsubmitparagraphslthrough24 areincorporatedhereinasthoughfullysetforth.
  34.)By intentionally Branding plaintiffasexualpredatorto preventplaintifffrom invoking his
  constitutionalrightto seekredressin a State courtofIaw fordefam ation ofcharacter, falseArrest
  and false im prisonm ent. Defendantscom m itted Defam ation ofCharacter.

  35.)AsaresultofdefendantsDefamationofCharacterplaintiff,suffered damagesasaforesaid.
                                         RELIEFREQUESTED:
  W HEREFORE,the plaintiffrequestthatthis honorable CourtGRANT PLAINTIFFTHE FO LLOW ING
  RELIEF:                                '

  a.)Awardcompensatow damagestoplaintiffagainstEachEntity;andeachindividualdefendant
     in theirofficialcapacities in the amountof$2,000,000.00 thousand dollars plus taxes and
     interestforeach cause ofaction lthrough 4.
  b.)Awardcompensatow damagestoplaintiffagainstEach Entityandeachindividualdefendant
     in their individualcapacity in the amount of$2,000,000.00 M illion dollars plus taxes and
     interestforeach count lthrough 4.
  c)Award plain-tiff compensatory damages for Defamation of Character in the amount of
      $500,000.00 dollarsagainsteachdefendants.
  d.)Award Punitive damages to plaintiffagainstallindividualdefendants'in theirindividual
      capacitiesintheamountof$6,000,000.00
  e.)Award plaintiffcompensatow damages against each entity and each defendants for
      intentionaldefamationofcharacterintheamountof$200,000.00dollars.
  f.) AwardplaintiffaorderdeclaringdefendantsareengagedinaLAW LESSPROCESS.
  g.)AwardplaintiffapermanentinjunctionorderingdefendantstostopanddeceasesaidLawless
     PfOCeSS.
  h.)AwardcostofthisActiontotheplaintiff.
 i.) Award reasonableAttorneyfeesonaIIcounts
 j.) Awardsuchotherandfurlherreliefasthiscourtmaydeem PROPERANDJUST.
 The plaintiffherebydemandsajurytrial.
  Date:

 The Plaintiff                     -

                   .                            .   /'

      -.   coun        ecord:-
Case 1:19-cv-20520-CMA Document 1 Entered on FLSD Docket 02/08/2019 Page 9 of 9




  ln the State ofFlorida

  ln the County ofM iam i-Dade
                                 SW O RN AFFIDAVIT OF PLAINTIFF

  Plaintiff SIDNEYG.RUBIN hereby swearunderoath andthe penal
                                                           tyofperjurythatthecontents
  ofthiscom plaint istrue and correctand his based upon m y ow n personalknow ledge and belief.
  ln Lieu ofa notaw publ'c Iaffi m signature below in attestation ofthe above oath.O nthis
  dayof f l-
          x 8 Lî           X          (, 2019
  s                         '
  Signatu     Affaint:M r.SIDNEY G .RUBIN

     ?.o ,f3ox lQ (i S '-/
      w h ss (N û-zou h v ehlu l
      8 kA> l esh c
                   u puöftlpA B % t53
                           ,
